Name: Commission Regulation (EEC) No 2486/86 of 4 August 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218 / 76 . 8 . 86 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2486 / 86 of 4 August 1986 on the supply of various lots of skimmed-milk powder as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), amended by Regulation (EEC) No 3826 / 85 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 (*), and in particular Article 3 ( 1 ), first subparagraph , Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC ) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 1335 / 86 ( 4 ), and in particular Article 7 ( 5 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 658 tonnes of skimmed-milk powder to be supplied fob , cif or free at destination ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 August 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 1 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 119 , 8 . 5 . 1986 , p. 19 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 7 ) OJ No L 371 , 31 . 12 . 1985 , p . 1 . No L 218 / 8 Official Journal of the European Communities 6 . 8 . 86 ANNEX Notice of invitation to tender (M Description of the lot A 1 . Programme: ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 10 December 1985 WFP Mali fob 20 tonnes Community market German Annex I B of Regulation (EEC ) No 1354 / 83 25 kg 'MALI 0223102 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR EN TRANSIT A KAYES / MALI' before 31 August 1986 The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 )( 5 )( 6 )( 7 ) 6 . 8 . 86 Official Journal of the European Communities No L 218 / 9 Description of the lot B 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 10 December 1985 2 . Recipient WFP 3 . Country of destination Mali 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 80 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'MALI 0223102 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ABIDJAN EN TRANSIT A MOPTI MALI' 12 . Shipment period before 31 August 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 )( s )( 6 )( 7 ) No L 218 / 10 Official Journal of the European Communities 6 . 8 . 86 Description of the lot C 1 . Programme: ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 10 December 1985 WFP Mali fob 40 tonnes Community market German Annex I B of Regulation (EEC) No 1354 / 83 25 kg 'MALI 0223102 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ABIDJAN EN TRANSIT A TOMBOUCTOU MALI' before 31 August 1986 The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 )( 5 )( 6 )( 7 ) 6 . 8 . 86 Official Journal of the European Communities No L 218 / 11 Description of the lot D 1 . Programme : ( a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 10 December 1985 WFP Mali fob 40 tonnes Community market German Annex I B of Regulation (EEC) No 1354 / 83 25 kg 'MALI 0223102 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ABIDJAN EN TRANSIT A GAO MALI' before 31 August 1986 The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 )( 5 )( 6 )( 7 ) No L 218 / 12 Official Journal of the European Communities 6 . 8 . 86 Description of the lot E 1 . Programme : ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 10 December 1985 WFP Mali fob 65 tonnes Community market German Annex I B of Regulation (EEC) No 1354 / 83 25 kg 'MALI 0223102 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ABIDJAN EN TRANSIT A SEGOU MALI' before 31 August 1986 The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 )( 5 )( 6 )( 7 ) 6 . 8 . 86 Official Journal of the European Communities No L 218 / 13 Description of the lot F 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 10 December 1985 2 . Recipient WFP 3 . Country of destination Mali 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) '  6 . Total quantity 13 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'MALI 0223102 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR EN TRANSIT A MAHINA MALI' 12 . Shipment period before 31 August 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 )( 5 )( 6 )( 7 ) No L 218 / 14 Official Journal of the European Communities 6 . 8 . 86 Description of the lot G 1 . Programme : 1985 (a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 10 December 1985 2 . Recipient Tanzania 2a . Consignee Chairman EEC Food Aid Counterpart Fund Committee , c / o EEC Delegation , PO Box 9514 , Dar-es-Salaam 3 . Country of destination Tanzania 4 . Stage and place of delivery cif Tanga 5 . Representative of the recipient ( 2 ) ( 3 ) M. Rahim , Ambassade de la Republique Unie de Tanzanie , 363 Avenue Louise , B-1050 Bruxelles tel 640 50 00  telex 63 616 6 . Total quantity 1 200 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency German 9 . Specific characteristics  10 . Packaging 25 kg ( 8 ) 11 . Supplementary markings on the pack ­ aging 'SKIMMED-MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE UNITED REPUBLIC OF TANZANIA' 12 . Shipment period before 30 September 1986 13 . Closing date for the submission of tenders 25 August 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period before 15 October 1986 ( b ) closing date for the submission of tenders 8 September 1986 15 . Miscellaneous ( 4 ) \ 6 . 8 . 86 No L 218 / 15Official Journal of the European Communities Description of the lot H 1 . Programme : ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC) No 457 / 85 Commission Decision of 10 December 1985 j* Niger Free-at-destination Niamey Olani (Office du lait du Niger) boite postale 404 , Niamey  tel 73 23 69 200 tonnes Community market French Annex I B to Regulation (EEC ) No 1354 / 83 25 kg 'LAIT ECREME EN POUDRE / DON DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE AU NIGER' before 30 September 1986 25 August 1986 before 15 October 1986 8 September 1986 ( 4 ) No L 218 / 16 Official Journal of the European Communities 6 . 8 . 86 Notes ( J ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in the Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary without delay so as to determine the necessary shipping papers . ( 4 ) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a health certificate . ( 6 ) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious / contagious disease during the 90 days prior to the processing . ( 7 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a certificate of origin . ( 8 ) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover .